Citation Nr: 0106095	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  00-00 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for the cause of the veteran's death.


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service as a member of the New 
Philippine Scouts from September 1946 to January 1949.  He 
died in August 1989.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

With the substantive appeal that she filed in December 1999, 
the claimant requested a hearing before a traveling Member of 
the Board.  However, she withdrew that request in a writing 
submitted to the RO in April 2000. 


FINDINGS OF FACT

1.  A December 1993 rating decision denied the claimant's 
claim of entitlement to service connection for the cause of 
the veteran's death.

2.  Evidence added to the record since the December 1993 
rating decision is not so significant that it is necessary to 
a fair determination of the merits of the service connection 
claim.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for the cause of the 
veteran's death has not been submitted.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that because this is a case in which the 
service medical records of the veteran are unavailable and 
presumed destroyed, it has a heightened duty to explain its 
findings and conclusions.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).

i.  Background

The veteran died in August 1989.  His Certificate of Death 
named as the causes of his death cerebrovascular accident and 
hypertension.  The claimant is the veteran's widow.  During 
his lifetime, the veteran had never been granted service 
connection for any disability.

The claimant filed her claim of entitlement to service 
connection for the cause of the veteran's death in September 
1993.  The claim was denied by rating decision dated in 
December 1993.  The claimant did not perfect an appeal.

Prior to deciding the claim in December 1993, the RO sought 
the veteran's service medical records from the National 
Personnel Records Center in St. Louis, Missouri (NPRC).  At 
the same time, the RO wrote to the claimant informing her 
that the veteran's service medical records might prove 
unavailable because they may have been destroyed by the July 
1973 fire that took place at the NPRC.  With that 
communication, the RO asked the claimant to complete a NA 
Form 13055, Request for Information Needed to Reconstruct 
Medical Data (Form 13055), to include information about any 
medical treatment received by the veteran during service and 
also to furnish in a separate writing information about any 
illnesses or injuries which he suffered, but was not treated 
for, during service.  The claimant did not return the Form 
13055.  Subsequently, the NPRC supplied the RO with the 
reports of the veteran's service entrance and separation 
examinations, noting that these constituted all the available 
records.  At separation from service in January 1949, the 
veteran had a normal heart and his blood pressure was within 
normal limits. 

Introduced into the record of the claim prior to the December 
1993 determination was an affidavit by the claimant dated in 
September 1993.  In it, the claimant averred that at the time 
of his death, the veteran was a patient of Pastora R. 
Zacarias, M.D. and that, although the Certificate of Death 
had named "CVA Hypertension" as the causes of his death, 
Dr. Zacarias had certified that he died of lobar pneumonia.  
A statement by Dr. Zacarias dated in September 1993 was also 
submitted.  In her statement, Dr. Zacarias recounted that she 
treated the veteran from August 1988 until his death and that 
he died of lobar pneumonia.  She also said that when he first 
become her patient, the veteran gave a history of having 
complained of chest and back pain while serving in Okinawa, 
Japan.

In April 1999, the RO received an application from the 
claimant to have the claim of entitlement to service 
connection for the cause of the veteran's death reopened.  
The claimant submitted several documents at this time.  These 
included a joint affidavit, dated in March 1999, by two 
individuals who said they had served in the military with the 
veteran in the New Philippine Scouts.  These lay affiants 
averred further that the veteran had suffered "enemy abuse" 
which in turn had caused the illnesses that led to his death.  
(The Board takes this opportunity to note that hostilities 
against the Japanese officially ended September 2, 1945, more 
than one year prior to the veteran beginning any period of 
recognized military service.)  They also averred that while 
visiting the veteran "after the war and after we were 
discharged from service," they observed that "he had not 
recovered from his numerous illnesses."  Also submitted was 
an affidavit by the claimant dated in March 1999.  In it, the 
claimant averred that the veteran was discharged from service 
on account "sickness and physical incapacity caused by the 
effects of World War II" and that "after his discharge," 
physicians treated him for "his numerous illnesses which he 
acquired in service caused, not only by the harsh forces of 
nature but most especially due to the brutality of the 
Japanese soldiers."  She also averred that the veteran had 
never recovered from the illnesses he acquired during his 
service and up to the time of his death, had never worked but 
was bedridden.

The claimant also submitted with her application for 
reopening of the claim a statement, titled "Physical 
Examination Record," by Teodoro B. Lomibao, M.D., dated in 
February 1999.  Dr. Lomibao noted that the veteran gave a 
history of having consulted one Dr. Noberto R. Felix several 
times, most recently in January 1978, who diagnosed 
rheumatoid arthritis and peripheral neuritis.  Dr. Lomibao 
reported that in 1980 he personally diagnosed essential 
hypertension, rheumatoid arthritis, chronic tension and 
anxiety.  Dr. Lomibao indicated that during another 
consultation, in April 1987, he had made findings of 
weakness, dizziness, difficulty in walking, and dyspnea and 
had diagnosed the veteran with essential hypertension; 
chronic rheumatoid arthritis; peripheral neuritis; 
hyperacidity; allergy; tension and anxiety; nervousness; 
urinary tract infection; migraine; and avitaminosis.  Dr. 
Lomibao also indicated that at the time of the April 1987 
consultation, the veteran himself reported that his current 
symptoms had begun while he was serving in the military and 
had remained with him continuously since.

In the Statement of the Case (SOC) issued in December 1999, 
the claim of entitlement to service connection for the cause 
of the veteran's death was reopened.  

ii.  Analysis

Because the December 1993 rating decision denying the claim 
of entitlement to service connection for the cause of the 
veteran's death was not appealed it is final.  38 U.S.C.A. 
§ 7105 (West 1991).  Once a rating decision is final the 
claim will not be reopened except as otherwise provided by 
law.  38 C.F.R. § 3.104(a) (2000).  A final decision shall be 
reopened if it is determined that new and material evidence 
has been added to the record.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  The evidence to be evaluated is that which has been 
added to the record since the last prior final denial of the 
claim on any basis.  Vargas-Gonzalez v. West, 12 Vet. App. 
321, 325 (1999).  In this case that is the December 1993 
rating decision.  The United States Court of Appeals for 
Veterans Claims (Court) has held that only if evidence first 
been found to be "new" (that is, not of record at the time 
of the last final disallowance of the claim and not merely 
redundant or cumulative of other evidence that was then of 
record, see 38 C.F.R. § 3.156) should the question whether it 
is material be considered.  Id. at 327.  Under 38 C.F.R. § 
3.156, material evidence means evidence which "bears 
directly and substantially upon the specific matter under 
consideration" and which, by itself or in connection with 
the evidence previously assembled, is "so significant that 
it must be considered in order to fairly decide the merits of 
the claim."  Hodge v. West, 155 F.3d 1356, 1363 (Fed.Cir. 
1998) (the evidence must "contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings 
decision").  

In the determination of whether evidence is new and material, 
the credibility of the proffered evidence in most instances 
will be assumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).  This rule, however, does not require VA to treat 
patently incredible evidence (e.g., that which is inherently 
false or untrue) as credible. Duran v. Brown, 7 Vet. App. 
216, 220 (1994).  Moreover, material evidence must be such as 
is competent on the issue to which it pertains.  Moray v. 
Brown, 5 Vet. App. 211, 214 (1993) (citing Grottveit v. 
Brown, 5 Vet. App. 91 (1993)).  When an issue is of a medical 
nature, such as medical nexus, etiology, or diagnosis, then 
medical, as opposed to lay, evidence is required.  Voerth v. 
West, 13 Vet. App. 117, 120 (1999).  

Although the RO decided the question of new and material 
evidence in this case, the Board must do so separately.  The 
Board must decide this question in order to determine whether 
it has jurisdiction to determine the merits of the underlying 
service connection claim.  Simply put, "jurisdiction does 
indeed matter and it is not 'harmless' when the VA during the 
claims adjudication process fails to address threshold 
issues."  McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The evidence introduced into the record of the claim of 
entitlement to service connection for the cause of the 
veteran's death after the December 1993 rating decision 
denying the claim is new.  It was not of record at the time 
of the prior determination and is not redundant or merely 
cumulative of evidence that was of record at that time.  The 
question before the Board, then, is whether the new evidence 
is material to the service-connection claim.  

In this regard, the Board observes that a veteran's death 
will be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the "principal" or a "contributory" cause of 
death.  See 38 C.F.R. § 3.312(a) (2000).  Because the veteran 
in this case had not been granted service connection for any 
disability prior to death, the question presented is whether 
material evidence has been submitted showing that one or more 
disabilities for which service connection is warranted was a 
cause of his death.  

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (2000).  Direct service connection may 
be granted for the disability of a veteran when the evidence 
shows affirmatively that the disability resulted from injury 
or disease incurred in or aggravated by active service.  
38 C.F.R. § 3.303(a) (2000).  In addition, a presumption of 
service connection is available for certain disorders when 
manifested to a compensable degree within time periods 
prescribed by law.  See 38 C.F.R. §§ 3.307, 3.309 (2000).  
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  

The Board finds that neither of the March 1999 affidavits 
submitted by lay witnesses in this case constitutes material 
evidence.  Lay witnesses are competent to offer evidence 
describing the circumstances of a veteran's service and 
enumerating symptoms that may or may not be associated by a 
medical expert with a medical process or condition.  See 
Grottveit, 5 Vet. App. at 92-93.  The joint affidavit by 
individuals who averred that they had served with the veteran 
arguably represents competent evidence only insofar as it 
alleges that the veteran was abused by the enemy during 
service and sometime after service seemed to these affiants 
to be ill.  (The Board notes that this evidence borders on 
being patently incredible in light of the fact that 
hostilities against the Japanese government ended more than 
one year prior to any officially recognized period of 
military service performed by the veteran.)  The affidavit by 
the claimant is competent evidence only insofar as it asserts 
that the veteran sometime after his service was treated by 
physicians for illnesses for which he never recovered.  
However, because a layperson generally is not capable of 
opining on matters requiring medical knowledge, Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), these affidavits are not 
competent to posit a medical link between any symptomatology 
displayed or injury received by the veteran during service 
and the cause of the veteran's death.  Id. (lay assertions of 
medical causation cannot suffice to reopen a claim under 38 
U.S.C.A. § 5108).  

Moreover, the propositions offered in these affidavits are 
not probative.  Evidence is "probative" when it "tend[s] 
to prove, or actually prov[es] an issue."  See Routen, 10 
Vet. App. at 186 (citing BLACK'S LAW DICTIONARY 1203 (6th ed. 
1990)).  That the veteran was injured by the enemy during 
service or was ill sometime after service and continued to be 
ill up to his death are not propositions that in and of 
themselves enhance the basis upon which the claim might be 
decided.  What would make these propositions probative is 
competent evidence that the inservice and post-service 
occurrences are linked.  However, the existence of such a 
nexus is a medical issue upon which the affiants are 
incompetent to opine.  Routen; Grottveit.  The claimant's 
affidavit also asserts that the veteran was discharged from 
military service because of injury or illness incurred during 
service.  Even assuming the statement to be true, there 
remains no competent evidence linking the disorder for which 
he was discharged to the cause of death. 

Thus, the affidavits submitted by the claimant in support of 
her application to reopen the claim of entitlement to service 
connection for the cause of the veteran's death are not 
probative of that claim.  Not being probative, they do not 
represent material evidence and so do not warrant reopening 
of the claim.

Finally, the February 1999 statement by Dr. Lomibao is not 
probative.  Dr. Lomibao's statement describes certain 
symptoms and diagnoses that the veteran had after service.  
The earliest date ascribed in that statement to any of these 
symptoms or diagnoses is January 1978.  Even when assumed to 
be true, these reports are not probative.  They do not 
identify any condition which applicable law presumes to be 
service connected when first diagnosed almost three decades 
after a veteran's separation.  Nor do they posit any medical 
finding by the physician that a service connected disorder 
was related to the cause of death.  Therefore, Dr. Lomibao's 
descriptions of the veteran's symptoms and diagnoses from 
January 1978 to April 1987 do not bear "substantially" 
upon, and are not probative of, the service-connection claim.  
Dr. Lomibao also notes in his February 1999 statement that 
the veteran told him in April 1987 that he had the same 
symptoms during service as then.  There is, however, no 
indication in the record that the veteran was a medical 
expert of any kind.  Thus, his statements represent lay 
evidence.  As such, the veteran was incompetent to establish 
a medical nexus even when that suggestion is offered through 
a physician's statement.  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  Because the evidence is incompetent on the issue 
with which it is concerned, it cannot be considered 
probative. 

The appeal is denied.


ORDER

New and material evidence having not been submitted the claim 
is not reopened.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

